No. 13220

           I N THE SUPREME COURT O THE STATE O M N A A
                                  F           F OTN

                                              1976



JOSEFA LEVC ( n e e O I B l & ) and
IVANA OGRIN (nee 0 ' B1z.k ,

                                    P l a i n t i f f s and Respondents,



THE HONORABLE HOLLIS G. CONNORS,
T r e a s u r e r of t h e S t a t e o f Montana,
and K e i t h Colbo, D i r e c t o r , Department
of Revenue of t h e S t a t e of Montana,

                                    Defendants and A p p e l l a n t s .



Appeal from:              D i s t r i c t Court of t h e F i r s t J u d i c i a l D i s t r i c t ,
                          Honorable P e t e r Meloy, D i s t r i c t Judge p r e s i d i n g .

Counsel o f Record :

        For Appellants :

               Hon. R o b e r t L. Woodahl, A t t o r n e y G e n e r a l , Helena,
                Montana
               M a r s h a l l Murray, a r g u e d , K a l i s p e l l , Montana

       F o r Respondents :

               Thomas F. Dowling a r g u e d , Helena, Montana



                                                      Submitted:        August 31, 1976

                                                         Decided :fief      18 1976
F i l e d : P'Tf 7
                 %   ,!
                     '    1c';cir
Mr.   Chief J u s t i c e James T. H a r r i s o n d e l i v e r e d t h e O p i n i o n o f
t h e Court.

             T h i s i s a n a p p e a l from a judgment o f t h e d i s t r i c t c o u r t ,

L e w i s and C l a r k County, a w a r d i n g p l a i n t i f f s f u n d s t h a t had

e s c h e a t e d t o t h e S t a t e o f Montana.

             P l a i n t i f f s a r e t h e n i e c e s and h e i r s a t law of F r a n k

O'Blak who d i e d i n t e s t a t e i n B i l l i n g s , Montana, on J u n e 2 4 ,

1970.

             The e s t a t e was a d m i n i s t e r e d by p u b l i c a d m i n i s t r a t i o n ,

and a f t e r f i n d i n g no known h e i r s , it was o r d e r e d p a i d t o t h e

s t a t e t r e a s u r e r a s e s c h e a t e d f u n d s i n t h e amount o f $8,693.93.

             When t h e h e i r s i n Y u g o s l a v i a l e a r n e d o f t h e i r u n c l e ' s

death they f i l e d t h i s a c t i o n t o claim t h e funds.                     The d i s t r i c t

c o u r t r u l e d t h e h e i r s w e r e w i t h i n t h e e x c e p t i o n t o t h e two-

y e a r s t a t u t e of l i m i t a t i o n s even though t h e a c t i o n w a s f i l e d

more t h a n two y e a r s a f t e r t h e e s c h e a t e d f u n d s had been r e c e i v e d

by t h e s t a t e t r e a s u r e r .

             The h e i r s w e r e g r a n t e d judgment f o r t h e e s c h e a t e d f u n d s .

             The i s s u e b e f o r e t h i s C o u r t i s w h e t h e r t h e e x c e p t i o n t o

t h e two-year        s t a t u t e of l i m i t a t i o n s f o r c i t i z e n s of t h e United

S t a t e s beyond t h e l i m i t s o f t h e U n i t e d S t a t e s , a p p l i e s t o c i t i -

zens of Yugoslavia r e s i d e n t i n Yugoslavia.

             The s t a t u t e i n q u e s t i o n , s e c t i o n 91-509,        R.C.M.      1947,

reads i n pertinent part:

             " * * * Such a c t i o n must b e b r o u g h t w i t h i n two
              ( 2 ) y e a r s from t h e d a t e on which t h e money o r
             p r o p e r t y i s r e c e i v e d by t h e s t a t e t r e a s u r e r ,
             s a v i n g , however, t o i n f a n t s and p e r s o n s o f
             unsound mind, o r c i t i z e n s o f t h e U n i t e d S t a t e s
             beyond t h e l i m i t s o f t h e U n i t e d S t a t e s , t h e
             r i g h t t o commence t h e i r a c t i o n a t a n y t i m e
             w i t h i n t h e t i m e l i m i t e d o r two ( 2 ) y e a r s a f t e r
             t h e i r r e s p e c t i v e d i s a b i l i t i e s c e a s e . " (Emphasis
             supplied )    .
             P l a i n t i f f s a r e n o t c i t i z e n s o f t h e United S t a t e s , b u t

a r e c i t i z e n s and r e s i d e n t s o f t h e P e o p l e s R e p u b l i c o f Y u g o s l a v i a .
I t i s admitted f o r t h i s c a s e t h a t r e c i p r o c i t y of i n h e r i t a n c e

r i g h t s and r e c i p r o c i t y o f t r a n s f e r o f f u n d s e x i s t between t h e

U n i t e d S t a t e s and Y u g o s l a v i a .

             I t i s s e t t l e d by K o l o v r a t v .    Oregon, 366 U.S. 187, 6

L ed 2d 218,          81 S. Ct. 922, and E s t a t e o f S p e h a r , 1 4 0 Mont. 7 6 ,

367 P.2d 563, t h a t u n d e r t h e r e c i p r o c i t y p r o v i s i o n s o f a n 1 8 8 1

t r e a t y and i t s "most f a v o r e d n a t i o n " c l a u s e , Y u g o s l a v i a n c l a i m a n t s

have t h e same r i g h t t o i n h e r i t t h e i r r e l a t i v e s ' p e r s o n a l p r o p e r t y

a s t h e y would i f t h e y w e r e American c i t i z e n s l i v i n g i n Montana.

The r e l e v a n t p o r t i o n s o f t h e t r e a t i e s d i r e c t i n g t h a t r e s u l t a r e

set o u t i n t h e f o o t n o t e s t o t h e r e p o r t of Kolovrat.

             The d i s t r i c t c o u r t h e l d t h a t t h e Y u g o s l a v i a n h e i r s a r e

e n t i t l e d t o t h e s a m e exemption t h a t American c i t i z e n s have who

a r e o u t s i d e t h e U n i t e d S t a t e s u n t i l t h e i r d i s a b i l i t y c e a s e s and

t h a t t h e i r d i s a b i l i t y r e a s o n a b l y c e a s e d i n t h i s c a s e upon a c t u a l

n o t i c e of t h e d e a t h of t h e i r uncle.           The C o u r t a l s o i n d i c a t e d t h a t

s e c t i o n 91-502,      R.C.M.      1947, r e q u i r e s t h e s t a t e t o h o l d e s c h e a t e d

p r o p e r t y i n t r u s t f o r 1 0 y e a r s w i t h i n which t i m e it may b e c l a i m e d

by f i l i n g a n a c t i o n .

             W e hold t h a t t h e s t a t u t e a p p l i e s t o t h e s e Yugoslavian

c l a i m a n t s a s it would t o Montana r e s i d e n t s .            T h e r e i s no q u e s t i o n

t h e y a r e e n t i t l e d t o i n h e r i t p r o p e r t y on t h e same b a s i s a s resi-

dents.       This i s i n accordance with Kolovrat.

             However, t h e y a r e n o t i n c l u d e d i n t h e c l a s s o f U n i t e d

S t a t e s c i t i z e n s o u t s i d e t h e United S t a t e s .     W e do n o t f e e l compelled

t o g o beyond t h e h o l d i n g i n K o l o v r a t and j u d i c i a l l y d e s i g n a t e

them a s w i t h i n t h a t c l a s s and e n t i t l e d t o t h e e x c e p t i o n .

             T h i s e x c e p t i o n was e n a c t e d i n 1943.        A t that t i m e large

numbers o f o u r c i t i z e n s w e r e c a l l e d t o d u t y o u t s i d e t h e U n i t e d

States.       Presumably t h i s e x c e p t i o n was e n a c t e d f o r t h e i r b e n e f i t

u n t i l t h e y c o u l d r e t u r n t o t h e i r homeland.
             W e a r e referred t o the general r u l e s t h a t limitation

s t a t u t e s making e x c e p t i o n s i n f a v o r o f p e r s o n s u n d e r d i s a b i l i t y

must be s t r i c t l y c o n s t r u e d and t h a t c o u r t s w i l l n o t r e a d i n t o

s t a t u t e s o f l i m i t a t i o n a n exemption o r d i s a b i l i t y which h a s n o t

been embodied t h e r e i n .

             I f w e w e r e t o a c c e p t p l a i n t i f f s ' argument t h a t t h e s t a t -

u t e d i d n o t run u n t i l they received n o t i c e of t h e d e a t h , w e

would be r e a d i n g i n t o t h e s t a t u t e a n a d d i t i o n a l r e q u i r e m e n t .

N o t i c e of t h e d e a t h o f a d e c e a s e d i s n o t a d i s a b i l i t y o r excep-

tion t o the statute.

             W e a l s o point out t h a t the s t a t u t e i n question here is

a l i m i t a t i o n s t a t u t e and a f f e c t s t h e remedy t o a s s e r t t h e r i g h t ,

not the r i g h t i t s e l f .       The r i g h t o f t h e s e h e i r s t o i n h e r i t i s

n o t i n q u e s t i o n and i s e s t a b l i s h e d .

             The c a s e i s remanded t o t h e d i s t r i c t c o u r t w i t h d i r e c t i o n

t o a p p l y t h e two-year        s t a t u t e of l i m i t a t i o n i n accordance with

t h i s opinion.



                                                                     Chief J u s t i c e

A concur:                                 'L
Mr.   J u s t i c e Haswell d i s s e n t i n g :

             I dissent.           I n m view t h e s e Yugoslavian c l a i m a n t s a r e
                                       y

e n t i t l e d t o t h e p r o p e r t y of t h e i r d e c e a s e d r e l a t i v e .

             The p r o v i s i o n s o f t h e t r e a t i e s h e l d t o a p p l y i n K o l o v r a t

v. Oregon, 366 U . S .            187, 8 1 S. Ct. 9 2 2 , 6 L ed 2d 218, a r e b r o a d e r

than t h e s p e c i f i c holding required i n t h a t case.                        The f o l l o w i n g

i s a q u o t e from o n e of t h e t r e a t i e s h e l d t o a p p l y i n K o l o v r a t

and i s s e t o u t i n a f o o t n o t e t o K o l o v r a t a t page 223:

             " ' I n whatever r e l a t e s t o * * * a c q u i r i n g and
             d i s p o s i n g of p r o p e r t y of e v e r y s o r t and denomina-
             t i o n , e i t h e r by s a l e , d o n a t i o n , exchange, t e s t a -
             ment, o r i n any o t h e r manner w h a t s o e v e r , * * *
             t h e c i t i z e n s of t h e two c o n t r a c t i n g p a r t i e s s h a l l
             r e c i p r o c a l l y e n j o y t h e same p r i v i l e q e s , l i b e r t i e s ,
             and r i q h t s , a s n a t i v e c i t i z e n s * * * . I "         (Emphasis
             added. )

             Although t h e d e c i s i o n i n t h i s c a s e n e c e s s a r i l y g o e s beyond

K o l o v r a t b e c a u s e we a r e concerned h e r e w i t h a s t a t u t e of l i m i t a -

t i o n s where t h e r i g h t t o i n h e r i t i s conceded, t h e emphasized

p o r t i o n of t h e t r e a t y d i c t a t e s t h a t t h e s e h e i r s have t h e s a m e

p r i v i l e g e a s n a t i v e c i t i z e n s under t h e s t a t u t e of l i m i t a t i o n s .

             The t r e a t y r e q u i r e s t h a t i n whatever r e l a t e s t o a c q u i r i n g

and d i s p o s i n g of p r o p e r t y , t h e s e h e i r s a r e t h e same a s n a t i v e

citizens.         These words do n o t a l l o w a d i s t i n c t i o n between t h e

r i g h t t o i n h e r i t , e s t a b l i s h e d i n K o l o v r a t , and t h e remedy t o ob-

t a i n t h a t r i g h t a s a f f e c t e d by a l i m i t a t i o n s t a t u t e .     Where t h e

l e g i s l a t u r e h a s made a n e x c e p t i o n f o r United S t a t e s c i t i z e n s , t h e

t r e a t y r e q u i r e s t h a t same e x c e p t i o n be a p p l i e d t o t h e s e h e i r s .

T h e r e f o r e , b e c a u s e United S t a t e s c i t i z e n s a r e e n t i t l e d t o c l a i m

w i t h i n two y e a r s of a c t u a l n o t i c e of t h e d e a t h of t h e i r d e c e a s e d

r e l a t i v e i n Y u g o s l a v i a , Yugoslavian c i t i z e n s a r e e n t i t l e d t o c l a i m

w i t h i n t h e same t i m e p e r i o d and t h e c l a i m h e r e i n v o l v e d i s n o t b a r r e d .

             Accordingly I would a f f i r m t h e judgment of t h e d i s t r i c t

court.


                                                                              Justice
                                               - 5 -